Exhibit 10.6

 

OMNIBUS SETTLEMENT AGREEMENT

 

This Omnibus Settlement Agreement (the “Agreement”) is made and entered into
this          day of                     , by and between Ann M. Holmes, of
                                 (“Holmes”), and Access Worldwide
Communications, Inc., a Delaware corporation, with offices at 4950
Communications Avenue, Suite 300, Boca Raton, Florida 33431 (“Access”).

 

WHEREAS, the parties hereto have had business transactions between them, and

 

WHEREAS, the parties hereto desire to settle and resolve various disputes and
issues arising out of the business transactions between them,

 

NOW, THEREFORE, for the mutual promises and covenants contained herein,
acknowledged by the parties to constitute good and valuable consideration, the
parties hereto agree as follows:

 

1. The foregoing recitals are true and correct, and are incorporated herein by
reference.

 

2. On or before June 30, 2003, if the Closing Condition described within
paragraph 7, below, shall have by then occurred, Access shall pay to Holmes, and
Holmes shall accept, a repayment of principal in the sum of Six Hundred Sixty
Thousand Dollars ($660,000.00), which payment shall constitute payment absolute
and in full of all amounts due and owing from Access to Holmes on account of any
claim or demand whatsoever. The payment described herein shall be made by wire
initiated from the State of Florida.

 

3. If the Closing Condition described within paragraph 7, below, occurs, Access
shall assume full responsibility for Holmes’ outstanding legal fees to the Reed
Smith law firm pertaining to the business transactions between Access and
Holmes, in the aggregate amount of Twenty Eight Thousand Five Hundred Ten and
65/100 Dollars ($28,510.65).

 

4. On the date of Access’s payment to Holmes of the amount set forth within
paragraph 2, above, (i) Access (and its predecessors, subsidiaries, affiliates,
directors, officers, agents, and employees) shall be released and forever
discharged by Holmes of and from any and all actions, causes of action, suits,
controversies, claims, and demands, whatsoever, whether known or unknown,
including, but not limited to, all claims and/or demands arising out of the 6.5%
Subordinated Promissory Note Due October 24, 2001, as amended (a copy of which
is attached hereto as Exhibit A), and any other promissory notes and consulting
agreements, but excluding obligations arising under this Agreement, and (ii)
Holmes shall deliver to Access canceled originals of any promissory notes and
amendments thereto issued by Access (or any predecessors, subsidiaries, and/or
affiliates of Access), as well as such releases and satisfactions as may be
necessary to evidence the full payment and release described herein, and
authorizes Access to file UCC termination statements for all UCC financing
statements filed against Access as debtor with Holmes as secured party..

 

5. On the date of Holmes’ acceptance of Access’s payment of the amount set forth
within paragraph 2, above, (i) Holmes shall be released and forever discharged
by Access (and its

 

1



--------------------------------------------------------------------------------

predecessors, subsidiaries, affiliates, directors, officers, agents, and
employees) of and from any and all actions, causes of action, suits,
controversies, claims, and demands, whatsoever, whether known or unknown,
including, but not limited to, all claims and/or demands arising out of any
promissory notes and consulting agreements, but excluding obligations arising
under this Agreement, and excluding Holmes’ non-compete obligations under
Section III of the April 14, 2000, Amendment to 6.5% Subordinated Promissory
Note Due October 24, 2001 (the “Amendment”), which obligations shall continue
for a period of eighteen (18) months from the date of Access’s payment to Holmes
of the amount set forth within paragraph 2, above, and which obligations Holmes
hereby reaffirms, and (ii) Access shall deliver to Holmes such releases and
satisfactions as may be necessary to evidence the release described herein.

 

6. Each party shall cooperate with the other in effectuating the terms hereof,
and shall, on request of the other party, provide such additional documentation
as may be reasonable and/or necessary in connection therewith.

 

7. The obligations of the parties as set forth in paragraphs 2 and 3, above, are
conditioned on Access’s closing, on or before June 30, 2003, on (i) loan
financing with an entity known as or affiliated with CapitalSource, and (ii)
private placement financing in the amount of not less than Two Million Dollars
($2,000,000.00) (the “Closing Condition”). If June 30, 2003, passes without such
closings having occurred, this Agreement shall be deemed null and void, ab
initio. Furthermore, until the Closing Condition occurs, the parties agree that
the terms of this Agreement shall be kept strictly confidential, and may be
revealed only to those of the parties’ advisors and lenders who agree to keep
the existence and terms of this Agreement confidential.

 

IN WITNESS WHEREOF, the parties hereto have set their hands the day and year
first above written.

 

ACCESS WORLDWIDE
COMMUNICATIONS, INC.     By:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

       

Ann M. Holmes

 

2